LUMBARD, Chief Judge
(concurring).
I concur in denying enforcement of the Board’s order against the Miranda Fuel Company and Local 553.
Our decision in N. L. R. B. v. Local 294, International Brotherhood of Teamsters, 317 F.2d 746 (1963), sufficiently negates the Board’s contention that union and employer activities of the type here involved — wholly unrelated to the affected employee’s relationship with the union— constitute violations of sections 8(a) (3) and 8(b) (2).
However, I see no cause for the court even to consider the important and far-reaching question raised by the Board whether action which violates a union’s duty of fair representation may constitute an unfair labor practice in violation of section 8(b) (1). The evidence upon which the Board relies is insufficient to support its conclusion that the union took “hostile action, for irrelevant, unfair or invidious reasons” against Lopuch. The Board adduced no evidence to suggest that the union acted, albeit in response to the demands of the other employees, otherwise than in a belief, honestly held, that Lopuch had lost his seniority under the collective bargaining agreement. Such conduct does not constitute a violation of the duty of fair representation implicit in section 9 of the Act.
There is no reason to remand the case to the Board for further findings of fact. The Board having had the opportunity to make a record which would substantiate its charges, the proper disposition of the case is simply to deny enforcement of the Board’s order. Accordingly, I see no need to consider whether or not invidious discrimination by a union against one of its members would constitute an unfair labor practice.